Citation Nr: 1807048	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for polyps, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board previously remanded the case in March 2017 for further development.  The matters are now back before the Board.

During the course of the appeal, in a September 2017 rating decision, the RO granted service connection for erectile dysfunction.  As such, the grant of service connection represents the full benefit sought on appeal and the matter is no longer for appellate consideration. 

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's hemorrhoids are etiologically related to service or caused or aggravated by a service-connected disability, to include medications prescribed for service-connected disabilities.

2.  The preponderance of the evidence is against finding that the Veteran's polyps are etiologically related to service or caused or aggravated by a service-connected disability, to include medications prescribed for service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2.  The criteria for service connection for polyps have not been met.  38 U.S.C. 
§§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letter in September 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service private and VA treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in January 2011 for his hemorrhoids and polyps.  Pursuant to the March 2017 Board remand, the Veteran was again afforded VA examinations, in May 2017, to determine the nature and etiology of his hemorrhoids and colon polyps.  The examination reports contained all opinions as requested by the Board.  The RO then readjudicated the Veteran's claims in a September 2016 Supplemental Statement of the Case (SSOC).  As such, the Board finds that the RO substantially complied with the 2017 remand directives, to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board has carefully reviewed the May 2017 VA examinations and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering decisions in the instant appeal.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  
38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

      Hemorrhoids

The Veteran is seeking service connection for hemorrhoids.  Specifically, he contends that his hemorrhoids are due to the medications he takes for his service-connected disabilities.  See August 2010 Statement in Support of Claim.  Alternatively, the Veteran claims he has suffered from hemorrhoids continuously since service.  See May 2011 Notice of Disagreement.   

The Veteran's treatment records show that he suffers from internal and external hemorrhoids.  Therefore, as the Veteran has a current diagnosis of hemorrhoids, the first element of Shedden and Wallin have been met.

With regard to direct service connection, service treatment records do not reveal any complaints of, treatment for, or a diagnosis of hemorrhoids.  The Veteran's December 1970 Report of Medical Examination indicates that his anus and rectum were clinically evaluated as normal upon separation from service.  Further, his corresponding December 1970 Report of Medical History lacks any hemorrhoid-related complaints and shows that he explicitly denied a history of piles or rectal disease.  There are no complaints of hemorrhoids in the record until 2001.  See June 2001 VA Treatment Record.

To the extent the Veteran asserts that he has had continuous symptomatology since service, the overall evidence weighs against such a finding.  As previously mentioned, service treatment records do not reveal any indication that the Veteran suffered from hemorrhoids while in service, and his separation examination found his anus and rectum to be clinically normal.  The Veteran himself failed to note any complaints of hemorrhoids on his medical history upon separation from service.  The first post-service documentation of hemorrhoids in the record is not until 2001, approximately 30 years after separation from service.  In the May 2017 VA examination, the VA examiner noted the Veteran's statements that his hemorrhoids had existed since service; however, the examiner indicated that the available records did not support this assertion.  The examiner explained that the Veteran's separation records, which revealed no complaints and normal findings, and a November 1972 VA examination noting the anus as negative, did not correlate with the Veteran's contention that his hemorrhoids had its onset in service and that it had been continuous since.  The examiner opined that it was less likely than not that the Veteran's hemorrhoids manifested in or was otherwise causally or etiologically related to his active duty service.

The Board acknowledges that the Veteran is competent to discuss his symptomatology in service and current symptoms related to his hemorrhoids.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the lack of evidence corroborating continuity of symptoms since service and the passage of a lengthy period of time where the Veteran had no documented complaints of hemorrhoids to be more probative than the Veteran's lay assertions.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Therefore, as there is no indication of an in-service incurrence, the second element of Shedden is not met and the direct service connection claim fails on that basis.  The Veteran's allegations of continuity of symptomology for hemorrhoids which began during active duty is completely undercut by the examinations conducted during service which found no hemorrhoids.  The Board places greater probative weight on the contemporaneous in-service findings and reports of medical history over the subsequent allegations.  Not only may the Veteran's memory have dimmed with time but the current statements may be influenced by the chance for pecuniary gain.  

The Board also acknowledges the Veteran's assertion that his continuity of symptomatology, along with his testimony, is sufficient to link his hemorrhoids to service under 38 C.F.R. § 3. 303(b).  See April 2012 Correspondence.  However, hemorrhoids are not enumerated as a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a), therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3. 303(b) does not apply for this particular disorder.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). 

With regard to secondary service connection, the Board notes that the Veteran is currently service connected for posttraumatic stress disorder (PTSD), neuropathy of the bilateral upper and lower extremities, duodenitis, hiatal hernia, gastroesophageal reflux disease (GERD), tinnitus, post-operative right inguinal hernia, erectile dysfunction, and a history of malaria.  As the Veteran has service-connected disabilities, the second element of Wallin is met.

However, while the evidence shows that the Veteran has a current diagnosis of hemorrhoids and that he has service-connected disabilities for which he takes medication, there is no evidence of a medical nexus to support a grant of service connection on a secondary basis for hemorrhoids.

Specifically, in a January 2011 VA examination, the examiner explained that hemorrhoids are swelling or bulging veins around the anus that have stretched under increased pressure from the rectum.  Influencing factors include straining during bowel movements, sitting for long periods of time on the toilet, chronic diarrhea or constipation, obesity, pregnancy, and anal intercourse.  The examiner opined that the Veteran's hemorrhoids were less likely than not caused or aggravated by medications taken for his service-connected disabilities.  The Board notes that the examiner indicated that she had only reviewed post-service VA treatment records.  Further, she incorrectly noted that the Veteran was not taking medications for his service-connected disabilities when the Veteran was indeed taking medication for neuropathy of his bilateral upper and lower extremities.  Following the January 2011 VA examination, the Veteran was service connected for PTSD to include major depressive disorder, which was being treated with medication.  The examiner was unable to take this into consideration when formulating her opinion.  As such, the Board affords the January 2011 VA examination limited probative value.

In the May 2017 VA examination, the VA examiner noted that the Veteran was taking acetaminophen, bupropionentin, and omeprazole for his service-connected disabilities.  He opined that the Veteran's hemorrhoids were less likely than not caused or aggravated by his service-connected disabilities, to include medications prescribed for those disabilities.  The examiner explained that medical literature, such as Harrison's Principles of Internal Medicine, failed to show that these conditions caused or aggravated hemorrhoids.  The Board finds this opinion should be accorded probative weight.  An opinion was advanced with adequate supporting rationale (a review of pertinent medical literature which failed to document the alleged connections).  

In light of the negative nexus opinions and lack of positive opinion to contradict the negative evidence, there is simply no basis for a grant of service connection for hemorrhoids on either a direct or secondary basis.

Accordingly, the Board finds that the claim of entitlement to service connection for hemorrhoids must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  
38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

      Polyps

The Veteran is seeking service connection for polyps.  Specifically, he contends that his polys are due to the medications he takes for his service-connected disabilities.  See August 2010 Statement in Support of Claim.  

The Veteran's treatment records show that he suffers from colon polyps.  Therefore, as the Veteran has a current diagnosis of polyps, the first element of Shedden and Wallin have been met.

With regard to direct service connection, service treatment records do not reveal any complaints of, treatment for, or a diagnosis of polyps.  His December 1970 Report of Medical Examination and corresponding Report of Medical History fail to indicate any polyp-related issues upon his separation from service.  The Veteran's colon polyps were first identified in an April 2004 colonoscopy that discovered sessile polyps by the anal verge.  Further, the May 2017 VA examiner opined that the Veteran's polyps had less likely than not manifested during active duty service.  He noted the 2004 initial diagnosis of polyps and explained that untreated colon polyps increase in size and result in possible anemia and possible transformation to colon cancer.  The examiner explained that if the Veteran had colon polyps during service, he would have developed a colon obstruction, anemia, or colon cancer due to his lack of treatment.  Therefore, as there is no indication of an in-service incurrence, the second element of Shedden is not met and the direct service connection claim fails on that basis.

With regard to secondary service connection, the Board notes that the Veteran is currently service connected for PTSD, neuropathy of the bilateral upper and lower extremities, duodenitis, hiatal hernia, GERD, tinnitus, post-operative right inguinal hernia, erectile dysfunction, and a history of malaria.  As the Veteran has service-connected disabilities, the second element of Wallin is met.

However, while the evidence shows that the Veteran has a current diagnosis of polyps and that he has service-connected disabilities for which he takes medication, there is no evidence of a medical nexus to support a grant of service connection for polyps on a secondary basis.

Specifically, in the January 2011 VA examination, the examiner explained that groups of genes control the growth and division of healthy cells.  Mutations in any of these genes can cause cells to continue dividing even when new cells are not needed.  In the colon and rectum, this unregulated growth can cause polyps to form.  Risk factors for colon polyp formations are age, family history, smoking and alcohol, lifestyle, weight, and race.  Therefore, the examiner opined that the Veteran's colon polyps were less likely than not caused by or a result of medications taken for service-connected conditions.  The Board notes that the examiner indicated that she had only reviewed post-service VA treatment records.  Further, she incorrectly noted that the Veteran was not taking medications for his service-connected disabilities when the Veteran was taking medication for neuropathy of his bilateral upper and lower extremities.  Following the January 2011 VA examination, the Veteran was service connection for PTSD to include major depressive disorder and was treated with medication.  As such, the Board affords the January 2011 VA examination limited probative value.

In the May 2017 VA examination, the VA examiner noted that the Veteran was taking acetaminophen, bupropionentin, and omeprazole for his service-connected disabilities.  He opined that the Veteran's colon polyps were less likely than not caused or aggravated by his service-connected disabilities, to include medications prescribed for those disabilities.  The examiner explained that medical literature, such as Harrison's Principles of Internal Medicine, failed to show that these conditions caused or aggravated colon polyps.  He elaborated that colon polyps were common in adults, especially those over 50, and that the development of polyps were linked to genetics and environmental factors such as diet, alcohol consumption, and smoking.  The Board finds this opinion should be accorded probative weight.  An opinion was advanced with adequate supporting rationale (a review of pertinent medical literature which failed to document the alleged connections).  

In light of the negative nexus opinions and lack of positive opinion to contradict the negative evidence, there is simply no basis for a grant of service connection for polyps on either a direct or secondary basis.

Accordingly, the Board finds that the claim of entitlement to service connection for polyps must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C. 
§ 5107(b) (2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for polyps is denied.





REMAND

Remand is required to obtain a VA medical addendum opinion for the Veteran's hepatitis.  As noted above, the Board remanded the Veteran's claim for further development in March 2017.  In pertinent part, the RO was directed to schedule the Veteran for a VA examination to determine the nature and etiology of any hepatitis present.  The examiner was asked to note the September 1968 Report of Medical History indicating that the Veteran had hepatitis prior to service and determine whether the Veteran's hepatitis clearly and unmistakably preexisted service.  If so, the examiner was to determine whether the Veteran's hepatitis had worsened in severity during service, beyond any natural progression of the disease.  If the examiner determined that the Veteran's hepatitis did not clearly and unmistakably preexist service, the examiner was asked to opine whether the hepatitis manifested in or was otherwise related to active duty service.

Pursuant to the Board remand, the Veteran was afforded a VA examination in May 2017.  The examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the hepatitis during service.  The examiner noted that during the examination, the Veteran had denied a history of hepatitis prior to service which conflicted with a September 1968 pre-induction Report of Medical History, which noted a history of hepatitis prior to service and a November 1972 medical note, which indicated a history of hepatitis.  The examiner further noted that service treatment records did not reveal aggravation of preexisting hepatitis, as there were no hospitalizations due to a liver condition, no reported jaundice, and no complaints, diagnoses, or treatments for a liver condition during service.  The examiner opined that the preexisting hepatitis was as least as likely as not hepatitis C and reasoned that despite the Veteran's reports of tattoos, use of illicit drugs, and blood transfusions during and after service, he already had high-risk sexual contact prior to service (reported as venereal disease on his September 1968 pre-induction Report of Medical History), which was a risk factor in the development of hepatitis C.  Finally, the examiner indicated that past lab work had not shown hepatitis A antibodies, which suggested that the Veteran had never been infected with hepatitis A.  

The Board finds that a remand for an addendum opinion is warranted, as the examiner failed to employ the proper clear and unmistakable standard when providing his opinion regarding whether the Veteran's current diagnosis of hepatitis C preexisted or was aggravated during his period of service.  When providing the addendum opinion, the examiner should note that while the translated copy of the 1968 pre-induction Report of Medical History clearly notes hepatitis as a disease had by the Veteran, the original copy reveals that hepatitis was written and then crossed out.  The examiner should also note the November 1972 treatment record indicating a history of hepatitis at 16 years-old and a June 1975 correspondence from Dr. I. B. B. indicating that he had treated the Veteran since 1958 and that prior to March 1971, the Veteran had been seen with "acute illnesses of organic nature, as a hepatitis once and repeated upper respiratory infections."  Both records do not include the type of hepatitis that existed at the time.  Finally, the Board notes that in the May 2017 VA examination, the examiner determined that the Veteran's pre-service hepatitis was not hepatitis A due to the absence of hepatitis A antibodies revealed in previous lab work.  If the examiner determines that the Veteran's hepatitis C preexisted service, the examiner should explain why a diagnosis of hepatitis B was ruled out.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's May 2017 VA examination.  The claims file and a copy of this remand must be made available to the examiner and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  If the May 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's current diagnosis of hepatitis C preexisted service?

b.  If so, is there clear and unmistakable evidence that the Veteran's preexisting hepatitis C was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c.  If there is not clear and unmistakable evidence that the Veteran's current diagnosis of hepatitis C preexisted service, then the Veteran must be considered to have been sound at entry without a diagnosis of hepatitis C.   Based upon that premise, it is as least as likely as not (a probability of 50 percent or greater) that the Veteran's current diagnosis of hepatitis C had its onset in service or is otherwise related to service.

In formulating this opinion, please address evidence of pre-service high risk sexual contact; tattoos, illicit drug use and blood transfusion during and after service; the original 1968 pre-induction Report of Medical History with a notation of hepatitis crossed out; the November 1972 treatment record noting hepatitis at 16 years-old; and the June 1975 correspondence from Dr. I. B. B. noting hepatitis prior to March 1971.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


